Exhibit 10.1

SEPARATION AGREEMENT

SEPARATION AGREEMENT (the “Agreement”), dated as of August 19, 2010, between
Stream Global Services, Inc. (the “Company”) and R. Scott Murray (“Executive”).

NOW THEREFORE, the parties hereby agree as follows:

1. Executive hereby resigns as a director and officer of the Company and each of
its subsidiaries as of August 19, 2010. Executive shall execute all documents
necessary to effect such resignations.

2. Solely for the purposes of the Employment Agreement between Executive and the
Company, dated July 15, 2008, as amended (the “Employment Agreement”),
(i) Executive shall receive all amounts he is entitled to receive upon a
termination without Cause (as defined in the Employment Agreement), at the time
and in the manner provided for in the Employment Agreement, and (ii) Executive’s
option and equity awards shall be treated in accordance with the terms and
conditions of the award grants as if Executive had been terminated without
Cause, in each case subject to the terms of this Agreement.

3. The fact that this Agreement and a release agreement were offered, and the
negotiations with respect hereto and thereto, shall not be understood as an
indication that the Company believed Executive was treated unlawfully in any
respect or that Executive is entitled to any particular consideration or amounts
under the Employment Agreement or otherwise.

4. The Company and Executive agree on the content of a public statement
concerning his departure from the Company, in the form set forth as Exhibit A.

5. To the best of Executive’s knowledge no actions have occurred and no
circumstances exist that could constitute Cause (as defined in the Employment
Agreement).

6. The Shareholder Agreement dated October 1, 2009, with regard to the Executive
and his affiliates, shall be terminated as of this date.

7. This Agreement may not be amended or modified other than by a written
instrument signed by an authorized representative of the Company and Executive.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. Facsimile and .pdf signatures will suffice as original signatures.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

STREAM GLOBAL SERVICES, INC.     R. SCOTT MURRAY /s/ Sheila M. Flaherty     /s/
R. Scott Murray

By:

Its:

 

Sheila M. Flaherty

Executive Vice President and Chief Legal and Administrative Officer

      Date:   August 19, 2010     Date:   August 19, 2010

 



--------------------------------------------------------------------------------

Exhibit A

Press Release

LOGO [g49265g71g77.gif]

Media Contacts:

Sard Verbinnen & Co

Andrew Cole/Lucy Neugart 212-687-8080/415-618-8750

acole@sardverb.com/lneugart@sardverb.com

STREAM GLOBAL SERVICES NAMES KATHRYN MARINELLO

CHIEF EXECUTIVE OFFICER

Former Chairman and CEO of Ceridian Corporation Brings Exceptional Industry
Experience and

a Strong Track Record of Driving Growth and Value Creation

Current CEO and Chairman Scott Murray to Step Down from Company

WELLESLEY, MA—August 20, 2010—Stream Global Services, Inc. (NYSE/AMEX: SGS)
(“Stream”), a premium business process outsource (BPO) service provider
specializing in customer relationship management for Fortune 1000 companies,
today announced that its Board of Directors has named Kathryn V. Marinello Chief
Executive Officer, a Director of the Company and Chairman of the Board.
Marinello succeeds R. Scott Murray, who has decided to step down from the
Company.

Marinello most recently served as Chairman and CEO of Ceridian Corporation, a
$1.4 billion human resources outsourcing company. During her tenure at Ceridian,
Marinello substantially improved customer satisfaction and employee engagement
and created significant value for shareholders. Previously, Marinello served in
a wide variety of senior roles over 10 years at General Electric, leading
global, multi-billion dollar financial and services businesses, including large
international call center operations. At GE, she was also responsible for
numerous consolidating strategic acquisitions. Prior to GE, Marinello served in
senior leadership positions at First Data Corporation, US Bank, Chemical Bank,
Citibank and Barclays.

“Kathy brings exceptional industry experience, particularly through her
successful tenure at Ceridian, and has a strong track record throughout her
career of driving growth and creating value for shareholders, customers and
employees at large and complex services companies,” said David Kaplan, a member
of Stream’s Board and a Senior Partner at Ares Management, one of Stream’s
largest investors. “Stream remains focused on becoming an industry-leading,
multi-service BPO company through a combination of operational excellence,
organic growth and acquisitions. Kathy’s superb experience and leadership skills
make her the ideal candidate to lead this next phase of growth.”



--------------------------------------------------------------------------------

Marinello commented, “I am pleased to join Stream, an exceptional BPO service
provider and a trusted advisor to many leading companies around the world. I
share Stream’s commitment to the highest standards of operational performance
and belief that customer satisfaction and employee engagement are the keys to
building value for all stakeholders over the long-term. Stream clearly has a
very talented team of employees, and I look forward to working with them and the
Board to continue growing Stream and meeting the expanding needs of companies
around the world for high caliber sales, customer care and technical support
services.”

Fred Ayala, a member of Stream’s Board and CEO of LiveIt, the BPO investment
company of Ayala Corporation, a significant investor in Stream, said, “On behalf
of the Board and the entire Company, I would like to thank Scott for his
outstanding service to Stream. Since founding the Company in 2007, his
leadership and vision have been instrumental to Stream’s growth to date and we
wish him well in his future endeavors.”

Murray commented, “My time with Stream has been very rewarding. Stream has a
terrific management team and some of the world’s most admired companies as
clients. I intend to pursue private equity opportunities in connection with
Trillium Capital LLC and other business interests.”

Marinello currently serves on General Motors Company’s Board of Directors. Over
the past six years, she has also served on the Board of Directors at Master Card
U.S., Minnesota Business Partnership, and the Greater Twin Cities United Way.
She is a former member of The Business Roundtable. Marinello holds a Bachelors
degree in Liberal Arts from the State University of New York at Albany and an
MBA in Marketing and Business from Hofstra University.

About Stream Global Services

Stream Global Services is a premium business process outsource (BPO) service
provider specializing in customer relationship management including sales,
customer care and technical support for Fortune 1000 companies. Stream is a
trusted partner to some of the world’s leading technology, computing,
telecommunications, retail, entertainment/media, and financial services
companies. Our service programs are delivered through a set of standardized best
practices and sophisticated technologies by a highly skilled workforce of
approximately 30,000 employees based out of 50 solution centers in 22 countries
supporting more than 35 languages. Stream continues to expand its global
presence and service offerings to increase revenue, improve operational
efficiencies and drive brand loyalty for its clients. To learn more about the
company and its complete service offering, please visit www.stream.com.